Appellant was convicted of murder and her punishment assessed at ten years in the State penitentiary. She gave notice of appeal to the Court of Criminal Appeals and was held in jail pending the disposition of her case in the latter court.
It is made known to this court by the affidavit of the sheriff of Harris County who had appellant in charge that after said notice of appeal was given and pending the appeal she escaped from his custody and had not voluntarily returned within ten days. See Art. 824 C.C.P.
The appeal is dismissed.